11th Court of Appeals
Eastland, Texas
Opinion
 
Benito Vasquez Diaz
            Appellant
Vs.                  No. 11-04-00150-CR – Appeal from Coleman County
State of Texas
            Appellee
 
            The jury convicted Benito Vasquez Diaz of delivery of methamphetamine.  Appellant entered
pleas of true to the enhancement allegations, and the trial court assessed punishment pursuant to an
agreement at confinement for 35 years.  We dismiss the appeal.
            The clerk’s record filed in this court reflects that, after punishment was assessed, appellant
waived his right to appeal.  Therefore, the appeal is dismissed for want of jurisdiction.
 
                                                                                                PER CURIAM
 
June 30, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.